ee

 

UNITED STATES DISTRICT COURT i : ance
SOUTHERN DISTRICT OF NEW YORK PADS EE Os VN

Ha
Oj
—

poorer
&
rs

 

 

INHO YANG, individually and on behalf of all
others similarly situated,
Plaintiff,
ORDER
V.
19 CV 9141 (VB)
PORTFOLIO RECOVERY ASSOCIATES,
LLC,
Defendant.

on om en ee oe en 8 ——oe x

 

On November 19, 2019, defendant moved to dismiss the complaint. (Doc. #12).

Accordingly, it is hereby ORDERED that, by no later than December 2, 2019, plaintiff
must notify the Court by letter whether (i) he intends to file an amended complaint in response to
the motion to dismiss, or (ii) he will rely on the complaint that is the subject of the motion to
dismiss.

If plaintiff elects not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiff a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendant’s motion. See
Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”). The time to file opposing and
reply papers shall be governed by the Federal Rules of Civil Procedure and the Local Civil
Rules, unless otherwise ordered by the Court.

If plaintiff elects to file an amended complaint, he must file the amended complaint by no
later than 14 days after notifying the Court of his intent to do so. Within 21 days of such
amendment, defendant may either (i) file an answer to the amended complaint, (11) file a motion
to dismiss the amended complaint, or (iii) notify the Court by letter that it is relying on the
initially filed motion to dismiss.

Dated: November 20, 2019
White Plains, NY
SO ORDERED*

Vu.

Vincent L. Briccetti
United States District Judge

 
